At the July, 1924, term of the circuit court, this appellant was indicted charged with the offense of public drunkenness. The trial was had on October 27, 1924, and from the judgment of conviction he appealed. The cause is here submitted on motion by the state to strike the bill of exceptions on the grounds that it was not presented within the 90 days as the law requires. The indorsement of presentation of the bill of exceptions to the trial judge bears date January 26, 1925. The trial was had and judgment rendered on October 27, 1924. Thus it affirmatively appears that 91 days expired before the presentation of the bill of exceptions. The motion to strike must therefore be granted, and the bill of exceptions is accordingly stricken. Code 1923, §§ 6433, 6434. Notwithstanding this order, we have read the bill of exceptions contained in the transcript and find that the evidence was in conflict and presented a clear cut issue of fact for the determination of the jury. It is apparent as a consequence that the defendant has suffered no injury by the order striking his bill of exceptions, as no error of a reversible nature appears. The record proper is regular and without error. Motion granted. Affirmed.